231 P.3d 689 (2010)
2010 OK CR 4
In re Retirement of the Honorable Charles S. CHAPEL.
No. CCAD-2010-1.
Court of Criminal Appeals of Oklahoma.
February 17, 2010.

ORDER COMMEMORATING SERVICE
¶ 1 NOW, on this 17th day of February, 2010, the Oklahoma Court of Criminal Appeals, sitting en banc to honor the stewardship *690 of Judge Charles S. Chapel for his many years of service to the citizens of the State of Oklahoma, directs the following comments of his colleagues and citation of appreciation to be spread of record to commemorate his steadfast devotion to the Oklahoma Judicial System.

COMMENTS OF THE COURT
¶ 2 Presiding Judge Charles A. Johnson: Charlie, I found out early on how important you were. I was already here and thought my name was Charlie until you got on the Court and took it away. That was my first pleasure of serving with you for lo these many years. I remember doing some background checking and found out you were first in your class in law school at the University of Tulsa. Things were tough when you graduated. Three of you got together and started a law firm that has flourished to this day and is one of the mega law firms in the State of Oklahoma. Now, with your retirement, you are going back to the firm to make sure they get it right again. What an asset you have been to this Court for the past seventeen years that you have served. When you came to the Court you brought an already distinguished career, but you made it even better during these years. As you know, there have been those on the U.S. Supreme Court who have been called the great dissenters and so often those dissents became the law later. That is what is going to happen with you. You were a great dissenter; you made all the Judges on the Court think, and to be in conference with you and discuss a case was truly a pleasure. The future will show that many of those dissents will become the law in Oklahoma. Your great work ethic in your office, and the way you handled your staff, were all simply outstanding. It has been a true pleasure to serve with you. I know, in the future, you will get that hole in one. Conferences will never be the same; you are a scholar and a gentleman.
¶ 3 Vice-Presiding Judge Arlene Johnson: Charlie, you have given this Court some very good years. We will all feel the loss of your intellect, your clear writing, and your passion for getting it right. I will very much miss the spark you bring to conference and to deliberations.
¶ 4 The OCCA is a better Court because of your work here. Your writings, opinions and dissents, will continue to shape the jurisprudence of this Court in years to come. That is a legacy to be proud of.
¶ 5 Judge Gary L. Lumpkin: Charlie, it does not seem possible that the last seventeen years have passed so fast. And, things have really changed since you took office on January 12, 1993. At that time the State of Oklahoma, and this Court, were being challenged in Federal Court for case delays occasioned by under funding of the Oklahoma Indigent Defense System. That challenge created the impetus for the judges of this Court to create novel methods to alleviate the delay in the processing of cases on appeal. Working together, we created the Court's Accelerated Docket Procedures to ensure priority cases were addressed in a timely fashion. We also presented to the Oklahoma Legislature a proposal to create an Emergency Appellate Division of this Court, at no cost to the State, to be staffed by volunteer judges from the District Court. The Legislature adopted our proposal and there is now a permanent process in place should the Court ever be faced with a backlog again. Due to these innovative procedures, and the teamwork of the judges on the Court, we were able to become current in the disposition of the cases filed with the Court. Due to the contribution of your outstanding work ethic, the Court has been able to remain current in the disposition of our cases to this day.
¶ 6 I had a pastor who once said the building of faith is like the strengthening of steel. Without the tempering process of heating, cooling, heating, cooling, the steel would not have its strength. The same is true for faith to become strong and I believe the principle also applies to the development of the law. Over the last seventeen years you have contributed greatly to the tempering process of the development of the law for the citizens of Oklahoma. For all your efforts, we say a job well done, and may God bless you with many wonderful years of health and enjoyment in your "working" retirement.
*691 ¶ 7 Judge David Lewis: Charlie, congratulations upon your well earned retirement. You have been a true asset to the Court. I personally appreciate the support and encouragement that you gave to me when I joined the Court. The Court will miss you and I will miss you.

CITATION OF APPRECIATION
¶ 8 WHEREAS you have served the citizens of the United States of America as a U.S. Marine from 1959 to 1963; and
¶ 9 WHEREAS, upon retirement from the Marine Corps you entered the University of Tulsa, School of Law and were named the Oklahoma Bar Association Outstanding Law Student of 1968 for the School of Law; and
¶ 10 WHEREAS, upon graduation you founded a law firm that grew to one of the largest law firms in TulsaChapel, Riggs, Abney, Neal & Turpen; and
¶ 11 WHEREAS, you have served as an adjunct law professor for the University of Tulsa in addition to the prior service as the Associate Editor of the Tulsa Law Journal; and
¶ 12 WHEREAS, you were appointed to the Oklahoma Court of Criminal Appeals on January 12, 1993, by Governor David Walters, and were retained in office by a vote of the people in 1994, 1998, and 2004; and
¶ 13 WHEREAS, you sought to increase your knowledge and perspective of the law by obtaining an L.L.M. degree from the University of Virginia while you served as a judge on the Court of Criminal Appeals; and
¶ 14 WHEREAS, the judges of the Oklahoma Court of Criminal Appeals elected you to serve as the Court's Presiding Judge in 1996-97 and again in 2005-06; and
¶ 15 WHEREAS, your seventeen (17) years of judicial service reflects great credit on this Court, the Oklahoma Judicial system, and the State of Oklahoma; and
¶ 16 WHEREAS, the Court of Criminal Appeals is the Court of last resort and possesses exclusive jurisdiction over the appeal of criminal cases in the State of Oklahoma.
¶ 17 NOW, THEREFORE, the members of the Oklahoma Court of Criminal Appeals, sitting en banc, do herewith extend our appreciation for your many years of devotion, service, and contribution to this Court and the citizens of the State of Oklahoma, and commend your tireless efforts on behalf of the Court, which have contributed to its efficiency, stature and prestige.
¶ 18 IT IS SO ORDERED.
/s/ Charles A. Johnson
CHARLES A. JOHNSON, Presiding Judge
/s/ Arlene Johnson
ARLENE JOHNSON, Vice Presiding Judge
/s/ Gary L. Lumpkin
GARY L. LUMPKIN, Judge
/s/ David Lewis
DAVID LEWIS, Judge